Roberts, J.
—The note was dated the 7th day of April, 1859, payable “ one day after date,” and suit was brought upon it by filing the petition on the 8th day of April, 1859. A judgment by default was rendered, and one of the errors assigned is, that “ the record in this ease shows that this suit was prematurely brought, and that no right of action. had accrued to the plaintiffs against the defendants at the time of the institution of this suit; the promissory note on which the -suit is brought not being then due.”
This objection is well taken. The note, though “negotiable and assignable by law,” was not shown to have been a “ contract between merchant and merchant, their factors or agents.” (O. & W. Dig., Art. 99; Paschal’s Dig., Art. 236.) Three days of grace not being allowed, it was due on the '8th day of April, 1859. The maker had the whole of that day within which to pay his debt. The case is not involved in any question of demand and protest on that day. It is therefore clear, that no right of action did accrue until after the expiration of that day. (Edwards on Bills *83and Promissory Notes, 527, and Note; 3 Wend., 170 ; 8 East., 168.)
“ In computing the time when hills and notes, payable a certain number of days, months, or years after date, become due, the rule is, to exclude the day of the date from the calculation, and include the day of payment, assuming that no days of grace are allowed.” (Edwards on Bills, 514; Ohitty on Bills, 370.)
The judgment must he reversed, and the cause
Dismissed.